Citation Nr: 1421409	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  06-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for negligent VA medical procedures in connection with a left knee replacement.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board most recently remanded the Veteran's claim for further development in March 2013.  The claim has since been returned to the Board for adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a medical procedure to the left knee in January 1997, nor is any current disability due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left knee disability as the result of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in March 2005 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the initial, March 2005 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in March 2006.  The most recent readjudication of the claims was in a January 2014 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim. These arguments have referenced the applicable law and regulations necessary for a grant of § 1151 benefits.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Attempts were made to retrieve any outstanding x-ray films related to the January 1997 left total knee arthroplasty (TKA).  In March 2013, the RO contacted the VA Nebraska Western Iowa Health Care System records department requesting any x-ray films from the Veteran 1997 left TKA.  The records department indicated that these requested diagnostic films have since been destroyed an no longer exist.  In April 2013, the Veteran and his representative were informed of the unavailability of these diagnostic films and were asked to submit any originals or copies in their possession.  To date, the Veteran has not submitted these x-ray records.  In August 2013, radiology reports from x-rays of the left knee dated between 1995 and 1997 were obtained and associated with the claims file.  The Board finds that all reasonable attempts to obtain these outstanding x-ray films have been exhausted and any further attempts to obtain them would be futile.   

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA records review in January 2014.  The examiner considered the Veteran's complaints, as well as the private and VA treatment records associated with his left knee complaints.  Based on the foregoing, the examiners concluded that the Veteran's was not due to negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing care concerning the left knee replacement; and his symptoms are reasonably foreseeable consequences of the January 1997 left TKA.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for § 1151 benefits.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the attempts to obtain any diagnostic films associated with the left TKA in 1997, the clarification of the Veteran's address, and the January 2014 VA examination and report; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2013).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Factual Background and Analysis

The Veteran contends that his initial January 1997 left total knee arthroplasty was improperly performed at the VAMC and resulted in additional disability.  Following the 1997 surgery, he complained of increasing left knee pain and that he had to undergo additional surgical intervention in January 2005 for his continued left knee problems.  The Veteran essentially contends that the 2005 revision of left total knee arthroplasty was required because of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in the performance of the 1997 left knee total arthroplasty.  

Just prior to his initial surgery, the Veteran complained of left knee problems for the past three to four years.  He was diagnosed as having severe degeneration of the medial compartment of the left knee joint.  At the time, he described decreased ability to exercise and decreased mobility.  He underwent some cortisone injections into the left knee joint that resulted in temporary relief.  X-ray of the left knee joint dated in September 1996 showed near complete loss of articular cartilage with subchondral sclerosis and osteophyte formation in the medial femorotibial compartment consistent with severe degenerative joint disease.  Mild degenerative changes were also seen in the left patellofemoral compartment.  The impression was severe degenerative joint disease of the left medial femorotibial compartment.  

Prior to the surgery, the Veteran signed a Request for Administration of Anesthesia and for Performance of Operations and Other Procedures-in other words, a consent form.  The surgery to be performed was listed as left total knee arthroplasty.  The description of the procedure included "replacement of the left knee [with a] metal component and a plastic tray, [with] removal of the arthritic knee.  This form noted that the Veteran was told of "the nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications."  The Veteran acknowledged that no guarantees had been made to him concerning the operation.  He also agreed to any additional operations or procedures that are found to be desirable or necessary based on the judgment of the professional staff.  After counseling by a physician, the Veteran signed on the line under the statement, "I understand the nature of the proposed procedure(s), attendant risks involved, and expected results, as described above, and hereby request such procedure(s) be performed."  The back of the consent form listed blood loss, infection, nerve damage, up to and including death, or the possibility for a residual disability following the procedure.  Noted was that the Veteran had the opportunity to ask questions and appeared to understand the discussion associated with his consent.  

X-ray of the left knee joint following surgery in January 1997 showed evidence of left knee total arthroplasty, with both the femoral and tibial components in good position, and without evidence of any hardware complication.  Post-operative evaluations indicated that the Veteran needed to increase his range of motion in the left knee, but there were no surgical problems described.  X-ray of the left knee in February 1997 showed postoperative changes from the left knee total arthroplasty, and the hardware was unchanged from the January 1997 x-ray.  There was moderate joint effusion present in the left knee. 

In the year following his left TKA, the Veteran had no problems other than some aching in the left knee joint and treating professionals indicated that he was doing well.  In February 2000, the Veteran appeared for a check-up on his left knee.  Noted was an injection series performed 6 months earlier in his left knee.  He had only minimal complaints.  The treating professional noted that the Veteran experiences pain upon left knee flexion, and has severe left knee varus deformity upon weight bearing.  An April 2000 treatment record notes that the Veteran "does have a varus angulation of his knee, and at some point in time in the future it might be necessary to correct it."  In August 2001, a treating professional indicated that the Veteran's knee "bows outward."  

In January 2005, the Veteran underwent a revision left TKA.  At the time of this surgery, the private surgeon indicated that he had presented with the "mechanical failure of his left total knee arthroplasty and significantly compromised activities of daily living."  The Veteran reported that he has had problems with it from the start and endorsed persistent and progressive discomfort in the knee.  The postoperative diagnosis also included varus malalignment, severe polyethylene wear, lateral collateral and posterolateral collateral ligamentous insufficiency, extensive femoral osteolysis, metalosis, and failure of locking mechanism of tibial polyethylene insert.  

In October 2005, a VA orthopedic surgeon provided an opinion regarding the Veteran's § 1151 claim.  The examiner described the Veteran's surgical course and post-operative records, and noted the Veteran had a routine left TKA with slight varus positioning of the tibial component.  The examiner opined that the Veteran did not have a disability or additional disability of the left knee caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in furnishing the left TKA.  In reaching this conclusion, the indicated:

Although [the Veteran's] tibial component was placed in slight varus, that is consistent with trying to maintain stability in an arthritic knee that has a significant varus deformity preoperatively.  The soft tissue envelope is the limiting factor for stability after a total knee arthroplasty, and the slight varus positioning of the tibial component is consistent with that.  His postoperative course was unremarkable and at 2 years out per his [follow-up] appointments he was doing well without change in his component position.  

The Veteran's claim was subsequently sent for an outside medical opinion (OMO) from an orthopedic specialist, and in December 2010, the orthopedic specialist provided his opinion.  The specialist opined that the Veteran did sustain an additional left knee disability related to his January 1997 left TKA, but opined that it was not due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in furnishing the left TKA.  In so opining, the specialist noted that the majority of all TKAs result in some varus.  In the Veteran's case he had 7 inches of varus after surgery, but the specialist opined that this was not outside the standard of care for TKAs.  The specialist noted that "any malposition of the component greater than 3" will lead to an increased wear rate of the polyethylene insert.  I believe that although this patient did well initially, the varus position of his tibial insert [led] to an increased wear on the medial aspect of the poly insert and the need for a revision earlier than expected at 8 years."  In addition, the specialist noted that pre-operative deformities and obesity can make it difficult to place the components correctly.  The specialist said without the films, he could not determine whether the Veteran's residual deformity in the left knee was reasonable or not.  He also opined that the Veteran's additional disability was foreseeable.  

In October 2012, another VA opinion was obtained with respect to the Veteran's claim.  This examiner opined that the Veteran did not have a disability or additional disability of the left knee caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in furnishing the left TKA.  In reaching this conclusion, the examiner indicated his agreement with the October 2005 orthopedist's opinion.  In reaching his conclusion, he pointed to the fact that the Veteran had an initial good result following his left TKA, and that it progressively worsened.  He asserted that the progressive worsening over time could not be predicted in any scenario as it is not possible to determine which surgical procedures will be corrective and which will not.  

Following the development requested by the Board in its March 2013 remand, the Veteran's claims file was forward for a current opinion on his § 1151 claim.  

In August 2013, the Veteran was afforded a VA examination, during which the examiner indicated that in order to provide an appropriate opinion, he would need to see a radiograph of the left knee around the time of the TKA.  Nevertheless, he provided a negative opinion with respect to whether any additional left knee disability was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault of the part of the VA in performing the January 1997 total knee arthroplasty.  The examiner noted that the surgeon used the correct technique and measurement devices during the 1997 TKA, and the Veteran had decreased pain in the left knee joint until excessive wear led to osteolysis and the need for a revision TKA.  The examiner pointed out that this is not uncommon after a TKA and could be due to many factors.  

In January 2014, a supplemental opinion was provided as follows:

For clarity, the C+P medical opinion performed on 8/26/2013 was not performed by this GM examiner, but was completed by our C+P orthopedic surgeon.  It was cosigned by this examiner only for administrative purposes.  Regardless, this specific examiner is being requested to provide additional information that the orthopedist did not answer, during the 8/26/13 medical opinion.  

All medical records have been reviewed, to include a number of c-files, all entries in CPRS, and additional private medical information that was submitted in the first c-file volume (volume #4). 

Unfortunately, this gentleman's left knee replacement, over time, did not provide complete relief.  This DOES occur over time, and is, at times, a known complication.  This cannot be predicted in any scenario whatsoever.  It is impossible to determine which cases will be successful, and which will not, as it is impossible to predict outcomes under any setting.  

Regardless, based on a review of all available medical records, this C+P examiner still cannot find any negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing care concerning the left knee replacement.  His worsening symptoms over time are unfortunate, but do occur in the general patient population.  These cannot be predicted, but they do occur.  They are events that are reasonably foreseeable to occur in the general patient population, as complications do occur and cannot be predicted. Initially (and for some yrs after the knee surgery), he did quite well.  But unfortunately, after that, his knee became more of an issue.  

The additional private medical records submitted in volume 4 of his c-files do not change any of the above opinions or rationales, or any previous statements.  These records make very little mention of the left knee, and appear to focus more on 'degenerative arthritis' and his right knee.  Therefore, these additional records would not change the Aug 2013 medical opinion.

There are no clinical opinions to the contrary.  

The Board also finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an additional left knee disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA due to his January 1997 left TKA.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

First, the Board notes that the Veteran clearly had an additional disability following his left TKA as evidenced by the private treatment records showing a left TKA failure and need for a revision in 2005.  Thus, the main question before is whether this additional knee disability was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA, or was from an event not reasonably foreseeable.  For the foregoing reasons, the Board finds that the additional knee disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in performing the January 1997 left TKA, and the need for a revision in 2005 was an event reasonably foreseeable.  

In this case, the most probative evidence of record fails to establish that the Veteran incurred an additional left knee disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, nor was it proximately caused by an event not reasonably foreseeable.  In that regard, the Board finds the October 2005, December 2010, October 2012, August 2013, and January 2014 opinions from orthopedic specialists and VA examiners of significant probative value.  The examining professionals reviewed the Veteran's claims file and contentions, but concluded that the Veteran did not have any additional left knee disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result of an event not reasonable foreseeable.  The examiners essentially concluded that the Veteran's worsening of left knee symptoms with a revision of left TKA in 2005 are known risks following the initial 1997 TKA.  They also indicated that it is reasonably foreseeable that an additional disability and/or failure of surgical repair could result following a left TKA and are not otherwise the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  

The examiners' conclusions are supported by the other VA medical professionals of record who have noted the Veteran's current left knee problems are not due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result not reasonably foreseeable.  Additionally, private and VA treatment records dated since 1997 show continued pain and functional limitation in the left knee (with resultant left TKA revision in 2005), and as discussed by the examining professionals, these are known complications of an arthroscopy.  

By contrast, the Board has considered the Veteran's contentions that he knew something was wrong with his left knee immediately following the 1997 surgery and that his surgery was improperly performed of significantly less probative value.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of increased left knee pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of such problems, nor is he competent to opine as to whether residuals of a surgical procedure were due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result not reasonably foreseeable because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Moreover, the post-operative medical evidence shows that in at least the first few years following the TKA, he was doing well and his left knee symptoms had improved.  These medical reports at the time of his post-operative follow-ups have significantly higher probative value than the Veteran's statements that he felt his 1997 surgery caused immediate problems in his left knee.  

It is clear from the January 1997 consent form that the Veteran knew the risks/potentially effects of his left TKA.  The document, clearly signed by the Veteran, acknowledged that he was advised of the risks/potential complications of this surgery.  On the back of the document, the advising physician even handwrote additional potential risks.  The Veteran agreed to assume such risks by signing this consent document.  

Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinions of the competent outside and VA health care specialists, who considered the Veteran's lay reports but determined that the Veteran had an additional left knee disability due to his January 1997 VA surgery, but it was a reasonably foreseeable consequence of a left TKA.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board is sympathetic to the Veteran's contentions of his perceived increased left knee problems, as well as the documentation of left knee pain and problems following the surgery with an eventual left TKA revision.  The Board finds, however, that the preponderance of the probative evidence of record supports that the additional left knee disability was a reasonably foreseeable consequence of his January 1997 left TKA.  In fact, the residual left knee problems were known complications of the arthroplasty and were not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability as a result of a January 1997 VA left knee surgery is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


